DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 35: “cam.”
Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate an element of “12” in figure 1 and an element of “10” in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.

In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Qin (20170232189).
In paragraphs 3, 5, 7, 11, 19, 40, 43-47, 49-56, and 63-69, and claims 31 and 34, Qin discloses the following:
	Re claim 1: A device comprising: a housing “100” defining a chamber “104,” “124” configured capable of being used for any intended use to receive an electrolyte 
	Re claim 4: The device re claim 1, further comprising a container “reservoir”/“104” disposed at least partially in the chamber, the container is configured capable of being used for any intended use as to be in fluid communication with the outside environs through the access port. 
	Re claim 5: The device re Claim 4, wherein the container contains a substance “drug,” the substance is configured capable of being used for any intended use to move “deliver[]” through the access port in response to “set in motion by” a pressure change “pressure change” caused by a chemical reaction “electrolysis” within the chamber. 
	Re claim 6: The device re Claim 1, wherein the plurality of electrodes comprises a portion of a patterned leadframe “602”/“604” (at least consistent with any way applicant discloses the claimed scope of the language “patterned”). 

	Re claim 8: The device re Claim 7, wherein the plurality of electrodes are configured inherently capable of being used for any intended use to read out a voltage change in the electrolyte (at least consistent with any way applicant discloses the claimed scope of the language). 
	Re claim 9: A device comprising: a chamber defined at least in part by a housing comprising a molding compound, the chamber being substantially sealed “sealed”/“sealing” from the outside environs; an electrolyte material disposed in the sealed chamber; a first electrode “electrode(s)”/“602”/“604” disposed in or on the housing, the first electrode in contact with the electrolyte; a second electrode “electrode(s)”/“602”/“604” disposed in or on the housing, the second electrode in contact with the electrolyte; wherein the chamber comprises an access port that is configured capable of being used for any intended use to provide fluid communication between an interior of the housing and the outside environs. 
	Re claim 11: The device re Claim 9, wherein the housing comprises a lid portion “102” and a wall portion “124.” 
	Re claim 12: The device re Claim 9, further comprising a container “104” disposed at least partially in the chamber. 
	Re claim 13: The device re claim 12, wherein the container is configured capable of being used for any intended use to change shape in response to a change in pressure within the chamber “pressure change created

	Re claim 14: The device re claim 12, wherein a substance “drug” contained in the container is in physical communication with the outside environ through the access port. 
	Re claim 15: The device re Claim 14, wherein the substance comprises a drug.
	Re claim 17: The device re claim 9, further comprising a third electrode “an electrode”/“a working perimeter electrode”/“a counter electrode”/“602”/“604” extending through a portion (figure 4) of the housing, the third electrode in contact “contact[]” with the electrolyte. 
	Re claim 18: The device re Claim 9, wherein the first electrode comprises stainless steel “stainless steel.” 
	Re claim 19: An integrated device package comprising: a leadframe at least partially embedded in a molding “molding” material “material(s)” “polymer”/“polyethylene” including a compound capable of being used for any intended use for molding (at least consistent with any way applicant discloses the claimed scope of the language “molding compound” including in paragraphs 35 and 37), the leadframe having a first electrode and a second electrode; a chamber at least partially defined by the molding material, the chamber configured capable of being used for any intended use to receive an electrolyte material, at least a portion of the leadframe exposed to the chamber; and a reservoir separated from the chamber by way of a flexible film, the reservoir configured capable of being used for any intended use to receive a fluid substance.

 	The following is further clarified: 
	Re claim 1: the plurality of electrodes at least partially embedded (at least consistent with any way applicant discloses the claimed scope of the language “embedded”) in the molding compound.
	In particular, this claim interpretation is consistent with the plain meaning of the language “embedded,” including made an integral part of. See “embed,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/embed. Accessed 9/14/2021.
	The following is further clarified: 
	Re claim 6: a patterned leadframe “602”/“604” (at least consistent with any way applicant discloses the claimed scope of the language “patterned”). 
	In particular, the leadframe “602”/“604” is patterned in the disclosed pattern, including the pattern shown in figure 6, of Qin.
	In any case, the scope of the claim limitation, “patterned” encompasses a process limitation, and the product of Qin possesses any structural characteristics implied by this/these claimed process limitation(s) because the claimed structure and the structure of Qin is/are at least substantially identical, or is/are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Qin does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112, 2113, and 2114. See also In re Fitzgerald, Sanders, and Bagheri, 205 USPQ 594 (CCPA 1980).
	In addition to the previously applied disclosure of Qin, to any extent that the scope of the claim limitation, “molding” encompasses a process limitation, the product of Qin possesses any structural characteristics implied by this/these claimed process limitation(s) because the claimed structure and the structure of Qin is/are at least substantially identical, or is/are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Qin does not necessarily or inherently possess the characteristics of the claimed product.
The following is further clarified: 
	Re claim 7: the interior of the housing is configured inherently capable of being used for any intended use to receive gas through the access port (at least consistent with any way applicant discloses the claimed scope of the language). 
	Re claim 8: the plurality of electrodes are configured inherently capable of being used for any intended use to read out a voltage change in the electrolyte (at least consistent with any way applicant discloses the claimed scope of the language). 
	In particular, the applied product of Qin inherently possesses any claimed structural characteristic, including any structural characteristic implied by any claimed intended use limitation, because the claimed product and the product of Qin are at least substantially identical or are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Qin does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
	The following is further clarified: 
	Re claim 17:  a third electrode “an electrode”/“a working perimeter electrode”/“a counter electrode”/“602”/“604.” 
While Maxcess argues that the use of the indefinite articles “a” and “an” in the specification requires that the “inner body portion” have a single color or appearance, this contention goes too far. As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.” See, e.g., Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 USPQ2d 1109, 1112 (Fed.Cir.1999). In view of the embodiment disclosed in the specification, it is clear that this was the meaning intended by the inventors. Tate Access Floors, Inc. v. Maxcess Techs., Inc., 222 F.3d 958, 55 U.S.P.Q.2d 1513 (Fed. Cir. 2000)
While context is certainly important, case law in New York and other jurisdictions indicates that the ordinary usage of the indefinite article “a” most often is understood to be plural.[fn69] The Court in Cook v. Carmen S. Pariso, Inc., for example, explained that “courts that have considered the issue have held that the usual and ordinary meaning of `a’ is not `one and only one,’ but rather `any number of’ or `at least one’ — not `one and no more,’ but rather `one or more.’“ ION Geophysical Corp. v. Fletcher Intl., Ltd., Civil Action No. 5050-VCP., 2010 BL 269694, 2010 De Ch Lexis 224, 2010 WL 4378400 (Del. Ch. Nov. 05, 2010)
Moreover, defendant’s interpretation ignores the Legislature’s grammatical choices — specifically, its use of definite and indefinite articles — in section 203(b). Use of the indefinite articles “a” or “an” signals a general reference, while use of the definite article “the” (or “these” in the instance of plural nouns) refers to a specific person, place, or thing. (Garner, The Redbook: A [*1397] Manual on Legal Style (2d ed. 2002) § 10.38, p. 173.) Pineda v. Bank of Am., N.A., 50 Cal.4th 1389, 117 Cal.Rptr.3d 377, 241 P.3d 870, 16 WH Cases2d 1650 (2010)
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).
(Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999)). Tate Access Floors, Inc. v. Interface Architectural Res., Inc., 279 F.3d 1357, 61 U.S.P.Q.2d 1647 (Fed. Cir. 2002)
This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))
Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342. Morningware, Inc. v. Hearthware Home Products, Inc., No. 09 C 4348 Consolidated, 2011 BL 46686, 2011 WL 722520 (N.D. Ill. Feb. 23, 2011)
In particular, the scope of the applied disclosure of Qin including “an electrode”/“a working perimeter electrode”/“a counter electrode” encompasses more than one electrode, including a third electrode, because the plain meaning of “a” or “an” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Qin (20170232189).
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
In addition to the previously applied disclosure of Qin it also would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to duplicate or repeat the electrode of Qin to provide a third electrode to accomplish an expected additive or redundant function or result including because applicant has not disclosed that, in view of the applied prior art, provision of a third electrode is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition or duplication to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition or duplication is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. See MPEP § In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
Claim 10, and alternatively claims 1-8, 19 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as previously applied to claims 1-8, 19 and 20, and further in combination with Loh (20080012036).
As previously cited, Qin discloses the following:
	Re claim 2: The device re claim 1, wherein the molding compound comprises liquid crystal polymer (LCP), cyclic olefin copolymer (COC), polytetrafluoroethylene (PTFE), polyether ether ketone (PEEK), or polyethylene terephthalate (PET). 
	Re claim 3: The device re claim 2, wherein the housing comprises a molded “molding” leadframe “602”/“604” (at least consistent with any way applicant discloses the claimed scope of the language “molded leadframe” and “leadframe” including in paragraph 35).
	Re claim 10: The device re Claim 9, wherein the molding compound comprises a liquid crystal polymer “polymer.” 
	However, Qin does not appear to explicitly disclose the following: 
	Re claim 2: the molding compound comprises liquid crystal polymer (LCP), cyclic olefin copolymer (COC), polytetrafluoroethylene (PTFE), polyether ether ketone (PEEK), or polyethylene terephthalate (PET). 
	Re claim 10: the molding compound comprises a liquid crystal polymer.

	Nonetheless, in paragraphs 68, 69, 74, 76, 86, 92, and 114, Loh discloses the following:
	Re claim 2: the molding “molding” compound “230” comprises liquid crystal polymer (LCP) “liquid crystal polymer.”
	Re claim 10: the molding compound comprises a liquid crystal polymer.
	In addition to the previously applied disclosure of Qin, Loh also discloses the following:
	Re claim 1: a plurality of electrodes “leads”/“204”/“206” at least partially "embedded” in the molding compound. 
	Re claim 6: the plurality of electrodes comprises a portion of a patterned leadframe “leadframe”/“200.” 
	Re claim 19: a leadframe at least partially embedded in a molding material “230.”
	Re claim 20: at least a second portion “204” of the leadframe is exposed “expos[]” on an outer surface (figure 5, not labeled) of the molding material. 
	Moreover, it would have been obvious to combine the disclosures of Qin and Loh as follows:
	Re claim 1: the plurality of electrodes of Qin at least partially embedded in the molding compound of Qin. 
	Re claim 2: the molding compound comprises liquid crystal polymer (LCP).	Re claim 6: the plurality of electrodes comprises a portion of a patterned leadframe. 

	Re claim 19: a leadframe at least partially embedded in a molding material.
	Re claim 20: at least a second portion of the leadframe is exposed on an outer surface of the molding material. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Qin and Loh including because it would enable external electrical connection, and further, as disclosed by Loh as cited, it would “improve heat extraction.”
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Qin and Loh including because it would facilitate provision of the device including the electrodes, compound, and material of Qin, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Qin and Loh including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Qin and Loh including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as applied to claim 14, and further in combination with Li (20130184640).
As previously cited, Qin discloses the following:
	Re claim 16: The device re claim 14, wherein a conduit “channel”/“tube”/“tubing”/“2202”/“2302”; disposed at least partially in the access port; the conduit capable of being used for any intended use such that it provides the physical communication between the substance and the outside environ. 
However, Qin does not appear to explicitly disclose the following: 
	Re claim 16: the conduit disposed at least partially in the access port. 
	Nonetheless, in paragraph 68, Qin discloses the following:
	Re claim 16: a conduit “exit member”/“812” disposed at least partially in the access port “outlet”/“810.”
	Moreover, it would have been obvious to substitute or combine the disclosures of Qin and Li as follows:
	Re claim 16: the conduit of Qin disposed at least partially in the access port of Qin. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Qin and Li including because, as disclosed by Li as cited, it would enable accuracy of delivery of the drug of Qin.
It also would have been obvious to substitute or combine the applied disclosures of Qin and Li including because it would facilitate provision of the conduit of Qin.

It also would have been obvious to substitute or combine the applied disclosures of Qin and Li including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art, including the applied disclosed results of Li of accuracy of drug delivery.

 Response to Arguments
Applicant’s remarks filed on August 25, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.

VI.   Discussion of Rejections under 35 U.S.C. § 102 
Applicant states:
Applicant respectfully traverses each rejection, each assertion regarding what the reference discloses, and each and every implicit and/or explicit reliance on Official Notice, and Applicant does not acquiesce in the validity of the rejection.
This statement is respectfully deemed unpersuasive including because there is no reliance on official notice in the Office action. 

These statements are respectfully traversed because there are no assertions in the Office action that the applied disclosure of Qin “correspond[]” to the claim limitations. Also, it is not explicitly maintained in the Office action that figures 1 and 7 of Qin discloses the features of claim 1.

VII. Discussion of Rejections under 35 U.S.C. § 103 
Applicant states:
Here, the Examiner merely noted what Loh may disclose, and made a bare assertion that "the plurality of electrode Qin at least partially embedded in the housing of Qin." Office Action, p. 19. 
This statement is respectfully traversed and deemed unpersuasive because there is no bare assertion in the Office action, and applicant’s allegation of a bare assertion in the Office action does not otherwise overcome the rejection.
Applicant states:
The Examiner has not provided any rational reason gleaned from the references as to why a skilled artisan would have been motivated to make the asserted combination. . . . As such, the skilled artisan would not have been motivated to make the asserted combination. 
	These statements re respectfully deemed unpersuasive and traversed because motivation is unnecessary to support an obviousness rejection:
The obviousness inquiry cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))  
prima facie obviousness case, it is not always necessary.  For example, where a claimed apparatus requiring Phillips head screws differs from a prior art apparatus describing the use of flathead screws, it might be hard to find motivation to substitute flathead screws with Phillips head screws to arrive at the claimed invention.  However, the prior art would make it more than clear that Phillips head screws and flathead screws are viable alternatives serving the same purpose.  Hence, the prior art would ‘suggest’ substitution of flathead screws for Phillips head screws albeit the prior art might not ‘motivate’ use of Phillips head screws in place of flathead screws.  What must be established to sustain an obviousness rejection is a legally sufficient rationale as to why the claimed subject matter, as a whole, would have been obvious notwithstanding a difference between claimed subject matter and a reference which is prior art under 35 U.S.C. § 102.  Once a difference is found to exist, then the examiner must articulate a legally sufficient rationale in support of a §103(a) rejection. (Ex parte Jones, 62 USPQ2d 1206 (BdPatApp&Int 2001) 
In any case, the Office action elucidates legally sufficient rationale as to why the claimed subject matter, as a whole, would have been obvious.
Applicant states:
Also, in order to make the asserted combination, the flexible-rigid electronic circuit layer 126 of Qin would be required to be removed from the pump 100 of Qin, separate the working perimeter electrode 602, and the counter electrode 604 of Qin from the flexible-rigid electronic circuit layer 126 of Qin, prior to making the asserted combination. Therefore, making the asserted combination would require a complete redesign of the structure of Qin. 
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, 
	These statements are respectfully traversed because it/they is/are unsupported by proof or a showing of facts; hence, it/they essentially amount(s) to mere conjecture and it/they is/are of no probative value. See also Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement);  In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support);  Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The 

						
/David E Graybill/
Primary Examiner, Art Unit 2894
September 14, 2021